1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID BRYAN TURNER, JR.,                   Case No.: 19cv30-LAB (NLS)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    COUNTY OF SAN DIEGO,
15                             Defendant.
16
17         Plaintiff David Bryan Turner, Jr., who is proceeding pro se, filed a complaint
18   without either paying the filing fee or moving to proceed in forma pauperis. On
19   January 8, the Court ordered him within 21 calendar days to do one or the other,
20   or the action would be dismissed. Since then, he has not done either. This action
21   is therefore DISMISSED WITHOUT PREJUDICE.
22
23         IT IS SO ORDERED.
24   Dated: February 11, 2019
25
26                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
27
28

                                                1
                                                                            19cv30-LAB (NLS)
